Citation Nr: 0418195	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  04-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine and skull injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his January 2004 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  He was scheduled for such a 
hearing in May 2004.  In April 2004, the veteran's 
representative contacted VA and indicated that he would not 
be able to appear for the scheduled hearing and that the 
hearing should be rescheduled "at the earliest time 
possible."  To date, however, this hearing has not been 
rescheduled.
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 2002) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 (2003)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED for the following 
action:

The veteran should be scheduled for a 
hearing before a member of the Board at 
the Denver VARO as soon as such a hearing 
is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran unless he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


